                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

 Jonathan L. Simpson,                                     Case No. 1:18-cv-02369-TLW
                Petitioner,
        v.
                                                                       Order

 South Carolina Department of Corrections,
                Respondent.

       Petitioner Jonathan L. Simpson, proceeding pro se, filed this petition for habeas relief

under 28 U.S.C. § 2254. ECF No. 1. The matter now comes before the Court for review of a Report

and Recommendation (R&R) filed on October 25, 2018, by Magistrate Judge Hodges, to whom

this case was assigned pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2), DSC. ECF No. 11. In the R&R, the Magistrate Judge recommends summary

dismissal of the petition without prejudice and without issuance and service of process because

Petitioner failed to respond to two proper form orders. Id. Objections to the R&R were due

November 8, 2018, and Petitioner has not filed objections. This matter is now ripe for decision.

       In reviewing the R&R, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections . . . . The Court is not bound by the
       recommendation of the magistrate judge but, instead, retains responsibility for the
       final determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo
       or any other standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court's review of the Report
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge's
       findings or recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations


                                                1
omitted).

       In light of the standard set forth in Wallace, the Court has carefully reviewed the R&R in

this case. Noting that Petitioner filed no objections, the R&R, ECF No. 11, is hereby ACCEPTED.

Therefore, for the reasons articulated by the Magistrate Judge, Petitioner’s claim for habeas corpus

relief is dismissed without prejudice and without issuance and service of process.

       The Court has reviewed this petition in accordance with Rule 11 of the Rules Governing

Section 2254 Proceedings. The Court concludes that it is not appropriate to issue a certificate of

appealability as to the issues raised herein. Petitioner is advised that he may seek a certificate from

the Fourth Circuit Court of Appeals under Rule 22 of the Federal Rules of Appellate Procedure.

       IT IS SO ORDERED.
                                                                s/Terry L. Wooten
                                                               ___________________________
                                                               Terry L. Wooten
                                                               Senior United States District Judge
March 29, 2019
Columbia, South Carolina




                                                  2
